Exhibit STOCK PURCHASE AGREEMENT BY AND BETWEEN LOCATION BASED TECHNOLOGIES, INC. AND AFFINITAS CORPORATION Dated July 31, 2009 TABLE OF CONTENTS 1. Agreement to Sell and Agreement to Purchase 1 1.1 Purchase of Shares 1 1.2 Closing 1 2. Consideration to be Paid by Buyer 1 2.1 Purchase Price for Shares 1 2.2 Payment of Purchase Price 2 3. Representations and Warranties of the Company 2 3.1 Organization and Good Standing 2 3.2 Authorization of Agreement 2 3.3 Capitalization 2 3.4 Financial Condition 2 3.5 Assets of the Company 3 3.6 Material Contracts 3 3.7 Labor and Employment Matters 3 3.8 Litigation 4 3.9 No Undisclosed Liabilities 4 3.10 Compliance with Law 4 4. Representations and Warranties of Buyer 4 4.1 Investment Intent 4 4.2 Review of SEC Filings 4 5. Covenants 4 5.1 Form D 4 5.2 Reporting Status 4 5.3 Schedule 13D 5 5.4 Use of Proceeds 5 5.5 Financial Information 5 5.6 Disclosure of Transaction 5 5.7 Conduct of the Business of the Company 5 6. Indemnification 5 6.1 Claims for Indemnification 5 6.2 Manner of Indemnification 6 6.3 Limitations on Indemnification 6 6.4 Sole Basis for Recovery 6 6.5 Insurance 6 i 7. Miscellaneous 6 7.1 Notices 6 7.2 Governing Law 6 7.3 Counterparts 6 7.4 Indemnification for Brokerage 6 7.5 Complete Agreement 7 7.6 Interpretation 7 7.7 Severability 7 7.8 Knowledge; Due Diligence Investigation 7 7.9 Expenses of Transactions 7 7.10 Amendment 7 7.11 Counterparts 7 SCHEDULES Schedule 2.2 Instructions for Payment of Purchase Price Schedule 3.3 Obligations of the Company Schedule 3.4.1.1 Financial Statements Delivered to Buyer Schedule 3.4.2 Changes in Financial Condition of the Schedule 3.4.3 Company Defaults of the Company Schedule 3.5 Liens of the Company Schedule 3.8 Current Litigation Schedule 3.9 Undisclosed Liabilities Schedule 4.1 Stock Certificate Legend Schedule 5.4 Use of Proceeds ii STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as of this 31st day of July, 2009 by and between the LocationBased Technologies, Inc., a Nevada corporation (the "Company") and Affinitas Corporation, a Nebraska
